DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4 are now pending and will be examined on the merits herein.

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed 12/15/2020 and 1/14/2022 have been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a raw material for a cosmetic according to claim 1.”  However, claim 1 does not recite the phrase “a raw material” and it is unclear what the claim is referencing.  For purposes of examination the claim will be interpreted as being drawn to “a core-corona polymer particle for a cosmetic according to claim 1.”
Claim 3 recites “a raw material for a cosmetic according to claim 1.”  However, claim 1 does not recite the phrase “a raw material” and it is unclear what the claim is referencing.  For purposes of examination the claim will be interpreted as being drawn to “a core-corona polymer particle for a cosmetic according to claim 1.”
Claim 4 recites “[t]he raw material for a cosmetic product” and “a particle size of the raw material for a cosmetic product”.  However, claim 1 does not recite the phrase “a raw material” and it is unclear what the claim is referencing.  For purposes of examination the claim will be interpreted as being drawn to “[t]he core-corona polymer particle according to claim 1, wherein the core-corona polymer particle has a particle size of 50 to 600nm.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sugiyama et al. (WO 2016/021338, submitted on IDS filed 12/15/2020).
Regarding claim 1, Sugiyama et al. discloses a core-corona type microgel dispersion as a starting material for cosmetics (see abstract). Sugiyama et al. discloses microgel particles having a narrow particle size distribution.  Sugiyama et al. discloses that the material is obtained by radical polymerizing a polyethylene oxide macromonomer with a specific hydrophobic monomer (i.e. one or two or more of a hydrophobic monomers, see abstract). Sugiyama et al. discloses polyethylene oxide macromonomer represented by the formula (1), R1 is an alkyl group having 1 to 3 carbon atoms, and n is a number of 8 to 200, and X is H or CH3:

    PNG
    media_image1.png
    123
    298
    media_image1.png
    Greyscale
.  Sugiyama et al. discloses the hydrophobic monomer is represented by the formula (2), where R2 is an alkyl group having 1 to 3 carbon atoms and R3 is an alkyl group having 1 to 12 carbon atoms.  Unless an unobvious structural limitation is provided by the process limitation, patentability of product-by-process claims are based on the product itself (see MPEP 2113).  As Sugiyama et al. discloses material as instantly claimed, the teachings of the prior art appear to meet the limitations recited in the instant claim.  “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), emphasis added.  However, it is noted that Sugiyama et al. discloses that the process for making the material includes the molar ratio represented by the charged molar amount of the polyethylene oxide macromonomer / the charged molar amount of the hydrophobic monomer is 1:10 to 1: 250, the polymerization solvent is a water-polyol mixed solvent, and the polyol is one or more selected from dipropylene glycol, 1,3-butylene glycol, and isoprene glycol, and the solvent composition of the water-polyol mixed solvent is water: polyol = 90 to 10:10 to 90 at a mass ratio of 20°C (i.e. the same conditions recited by the instant claim in (A) to (D)).
Regarding claim 2, Sugiyama et al. discloses an emulsifier comprising the cosmetic raw material 
Regarding claim 3, Sugiyama et al. discloses a clouding agent comprising the cosmetic raw material.
Regarding claim 4, Sugiyama et al. discloses particle sizes ranging from 145.1-248.2nm (see Table 6) and from 194.5 to 472nm (see Table 9).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/283692 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 17/283692 is drawn to a composition with a core-corona particle obtained by radically polymerizing a polyethylene oxide macromonomer, 
    PNG
    media_image2.png
    128
    244
    media_image2.png
    Greyscale
, where  R1 is a 1-3C alkyl group, and n is a number of 8 to 200, X is H or CH3, and a hydrophobic monomer selected from a group consisting of an acrylate/methacrylate derivative monomer 
    PNG
    media_image3.png
    103
    139
    media_image3.png
    Greyscale
, where R2 is a 1-3C alkyl group, and R3 is a 1-12C alkyl group, and where a mole ratio expressed by a feed mole amount of the polyethylene oxide macromonomer/a feed mole amount of the hydrophobic monomer is 1:10 to 1:250, a polymerization solvent is a water-alcohol mixed solvent, and the alcohol is one type or two or more types selected from a group consisting of ethanol, dipropylene glycol, 1,3-butylene glycol and isoprene glycol, and a solvent composition of the water-alcohol mixed solvent is water:alcohol=90 to 10:10 to 90 in a mass ratio at 20°C.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 16/982328 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/982328 is drawn to a composition with a core-corona particle obtained by radically polymerizing a polyethylene oxide macromonomer, 
    PNG
    media_image2.png
    128
    244
    media_image2.png
    Greyscale
, where  R1 is a 1-3C alkyl group, and n is a number of 8 to 200, X is H or CH3, and a hydrophobic monomer selected from a group consisting of an acrylate/methacrylate derivative monomer 
    PNG
    media_image3.png
    103
    139
    media_image3.png
    Greyscale
, where R2 is a 1-3C alkyl group, and R3 is a 1-12C alkyl group, and where a mole ratio expressed by a feed mole amount of the polyethylene oxide macromonomer/a feed mole amount of the hydrophobic monomer is 1:10 to 1:250, a polymerization solvent is a water-alcohol mixed solvent, and the alcohol is one type or two or more types selected from a group consisting of ethanol, dipropylene glycol, 1,3-butylene glycol and isoprene glycol, and a solvent composition of the water-alcohol mixed solvent is water:alcohol=90 to 10:10 to 90 in a mass ratio at 20°C.  Further, copending Application No. 16/982328 is drawn to an emulsifier, clouding agent, and a cosmetic raw material, wherein there is a particle size of 50 to 600nm.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 16/982348 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/982348 is drawn to a composition with a core-corona particle obtained by radically polymerizing a polyethylene oxide macromonomer, 
    PNG
    media_image2.png
    128
    244
    media_image2.png
    Greyscale
, where  R1 is a 1-3C alkyl group, and n is a number of 8 to 200, X is H or CH3, and a hydrophobic monomer selected from a group consisting of an acrylate/methacrylate derivative monomer 
    PNG
    media_image3.png
    103
    139
    media_image3.png
    Greyscale
, where R2 is a 1-3C alkyl group, and R3 is a 1-12C alkyl group, and where a mole ratio expressed by a feed mole amount of the polyethylene oxide macromonomer/a feed mole amount of the hydrophobic monomer is 1:10 to 1:250, a polymerization solvent is a water-alcohol mixed solvent, and the alcohol is one type or two or more types selected from a group consisting of ethanol, dipropylene glycol, 1,3-butylene glycol and isoprene glycol, and a solvent composition of the water-alcohol mixed solvent is water:alcohol=90 to 10:10 to 90 in a mass ratio at 20°C.  Further, copending Application No. 16/982348 is drawn to an emulsifier, clouding agent, and a cosmetic raw material, wherein there is a particle size of 50 to 600nm.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,285,096. 
Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,285,096 is drawn to a core-corona polymer particle obtained by radical-polymerizing a polyethylene oxide macromonomer and at least one hydrophobic monomer selected from the group consisting of an acrylate derivative monomer wherein the polyethylene oxide macromonomer, 
    PNG
    media_image2.png
    128
    244
    media_image2.png
    Greyscale
, where  R1 is a 1-3C alkyl group, and n is a number of 8 to 200, X is H or CH3, and a hydrophobic monomer selected from a group consisting of an acrylate/methacrylate derivative monomer 
    PNG
    media_image3.png
    103
    139
    media_image3.png
    Greyscale
, where R2 is a 1-3C alkyl group, and R3 is a 1-12C alkyl group, and where a mole ratio expressed by a feed mole amount of the polyethylene oxide macromonomer/a feed mole amount of the hydrophobic monomer is 1:10 to 1:250, a polymerization solvent is a water-alcohol mixed solvent, and the alcohol is one type or two or more types selected from a group consisting of ethanol, dipropylene glycol, 1,3-butylene glycol and isoprene glycol, and a solvent composition of the water-alcohol mixed solvent is water:alcohol=90 to 10:10 to 90 in a mass ratio at 20°C.   U.S. Patent No. 11,285,096 is drawn to an emulsifier, clouding agent, and a cosmetic raw material, wherein there is a particle size of 50 to 600nm.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Melissa L Fisher/Primary Examiner, Art Unit 1611